DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims 08/27/2021. 
The Examiner acknowledges the preliminary amendment filed on 08/27/2021 in which amendments were submitted. 
Claims 2-12 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 07/09/2021 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims – are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2013/0344967 A1 to Kajii. 

Regarding Claim 2, (New) Kajii discloses a server (figs, 1, 6 game server 10) comprising: 
circuitry configured to: 
receive, from a message application of a first user terminal of a first user, a first message sending request for sending a message without specifying a recipient (fig. 1, message database; [0031], [0033] discloses multiplayer play request acknowledging unit 42 acknowledges a request for a multiplayer play from the game device 100 of the player), 
in response to receiving the first message sending request, send to another server a user information request for information of a second user who is logged into the message application, wherein the second user is selected from among a plurality of users managed by the other server ([0034], [0036] discloses When the multiplayer play request acknowledging unit 42 acknowledges a request for a multiplayer play in the friendly mode, a friendly mode matching unit 43 selects a player with which the requesting player plays a multiplayer play), 
receive from the other server the information of the second user ([0034], [0036], [0039] discloses the unit 43 searches the player database 60 for players playing in the same area and having a similar level. The friendly mode matching unit 43 selects players according to a predetermined condition or in a random fashion from the players identified by the search. The unit 43 transmits to the game devices 100 of the selected players data for inviting the selected players to a multiplayer play in the friendly mode), and 
send to the other server a second message sending request for sending the message to a second user terminal of the second user ([0034], [0036], [0039]).  

Regarding Claim 3, (New) Kajii discloses the server according to claim 2, wherein the message sent to the second terminal indicates, to the second user, a game management account as a sender of the message ([0039] discloses exchange of data between the game devices 100 participating in a multiplayer play may be mediated by the game server). 

Regarding Claim 4, (New) Kajii discloses the server according to claim 2, wherein the message sent to the second terminal does not include information regarding the first user ([0062] discloses messages being posted to a bulletin board about play areas in the game).  

Regarding Claim 5, (New) Kajii discloses the server according to claim 2, wherein the first message sending request includes a request to send the message with a game management account indicated as a sender of the message ([0039] discloses the game server  as the host to mediate data exchange).  

Regarding Claim 6, (New) Kajii discloses the server according to claim 2, wherein -2-Application No. 17/371,809 the first message sending request includes a request to not include information regarding the first user in the message ([0034], [0036], [0062]).  

Regarding Claim 7, (New) Kajii discloses the server according to claim 2, wherein the user information request requests the information of the second user where the second user has one or more parameters in a game executed by the server that are at least in a first state ([0036], [0047]).  

Regarding Claim 8, (New) Kajii discloses the server according to claim 2, wherein the user information request requests the information of the second user where the second user is not associated with the first user in the other server ([0025], [0033]-[0034]).  

Regarding Claim 9, (New) Kajii discloses the server according to claim 2, wherein in response to receiving from the other server information of a plurality of the second users, the circuitry is configured to: select one of the second users who satisfies a first condition ([0033]-[0036]), and send to the other server the second message sending request for sending the message to the second user terminal of the one of the second users who satisfies the first condition ([0033]-[0036] discloses the game server requested by a player to relieve the player's character recruits a player to give relief. When a player to give relief is found, the player's character of the player to give relief is located in the game field of the player that requested the relief. In the case of hostile mode, the game server automatically selects a player to give relief and causes the player's character of the requesting player to enter the game field of the selected player.  The player is given an opportunity to enjoy a multiplayer play with other players).  

Regarding Claim 10, (New) Kajii discloses the server according to claim 9, wherein the first condition is satisfied by one or more of the following: (i) the one of the second users having at least a first degree of activity in a game executed by the server, (ii) the one of the second users having a level in the game that is approximately the same as a level of the first user ([0035], [0037] discloses players having same and/or different levels in order to be matched for playing) , (iii) the one of the second users owning a first game medium in the game, and (iv) the one of the second users having a play history in the game that is in a first relative relationship with a play history of the first user in the game.  


Conclusion
Claims 2-12 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715